Citation Nr: 0633973	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  02-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for sinusitis with 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from November 1963 to November 
1967, and June 1975 to November 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified at a hearing in February 2003 before a 
hearing officer at the RO. A transcript of that hearing is of 
record.

The case was remanded in June 2005 for additional 
development. While the case was in remand status, a March 
2006 RO rating decision granted service connection for 
allergic rhinitis. As this represents a complete grant of 
that benefit sought on appeal, the Board does not have 
jurisdiction over that issue. See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997). 


FINDING OF FACT

The veteran's sinusitis with headaches is not manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or 
crusting.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for sinusitis with headaches are not met. 38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6510 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of her 
claim. 

In fulfillment of these requirements, although the veteran's 
claim was filed prior to the enactment of the VCAA, the RO 
issued VCAA development letters in December 2001 after the 
rating decision, and readjudicated the claim. VCAA 
notification letters were also provided in August 2005 and in 
April 2003, specifically addressing the veteran's claim. 
These letters appropriately notified the veteran what VA 
would do and what the veteran must do in furtherance of the 
claim, and together with other documents on file informed of 
evidence of record pertinent to the claim, as well as the 
need for his assistance in obtaining any further evidence in 
support of his claim. The letters requested that the veteran 
supply information on medical providers who examined him, 
notified him of evidence still needed, and what he could do 
to assist with his claim, and what evidence he needed to 
substantiate his claim. The letters also informed the veteran 
that he should submit pertinent evidence in his possession 
that would further the claims, and that it was ultimately his 
responsibility to see that evidence was received in support 
of the claims. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that during the pendency of the appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, herein 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between service and the disorder which is the basis of claim; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a claim for benefits, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. The Board finds no 
prejudice to the veteran in this regard as the veteran was 
adequately informed by the VCAA letters of record, of the 
need for evidence of increased disability and of the 
requirements pertinent to degree of disability. In an April 
2006 supplemental statement of the case, the veteran was 
further adequately advised of the reasons for the continued 
denial of a higher rating, and the RO also provided 
notification pertinent to the degree of disability and 
effective dates. The lack of prior notice as to these 
elements is not prejudicial, since, as the preponderance of 
the evidence is against the claim, any information as to the 
effective dates to be assigned is moot.

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
VA and private treatment are of record. The veteran has been 
afforded appropriate VA examinations. He was also afforded a 
hearing before a hearing officer at the RO in February 2003. 
The case was remanded for further development in June 2005, 
and the RO sent the veteran an August 2005 VCAA notification 
letter, requesting that he provide identifying information 
and any necessary authorization for any private health care 
providers who may possess records, not already associated 
with the claims folder, pertinent to treatment for the 
disability. The veteran and his representative have also been 
provided with adequate opportunity to submit evidence and 
argument in support of the claim, and have done so. They have 
not identified any outstanding evidence or information that 
could be obtained to substantiate the claim, and the Board is 
also unaware of any such outstanding evidence or information. 
The Board is satisfied that the RO has complied with the duty 
to assist provisions of the VCAA and the implementing 
regulations.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004). Therefore, to decide the claims on 
appeal would not be prejudicial error to the veteran. Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

The record contains voluminous treatment notes. Only the 
salient records will be discussed below.

Service connection was granted for sinusitis in a March 1987 
rating decision, noncompensably rated. An August 1992 Board 
decision increased the rating, which was effectuated by an 
August 1992 RO rating decision as 10 percent disabling 
effective from November 29, 1984 under diagnostic code (DC) 
6510. The veteran filed a claim for increase in June 1999.

On June 1998 VA examination, the veteran reported 
intermittent sinusitis infections two times per year from 
September to April, treated with antibiotics. He reported 
sinusitis which exacerbated his asthma, with symptoms 
primarily of maxillary and frontal pain with postnasal drip 
which is clear, and yellow with infection, treated with 
Beconase and Claritin. Infections took 10 to 21 days to 
resolve, and he missed some work from the combination of 
sinusitis and asthma. There was tenderness over the maxillary 
and frontal sinuses. The examiner's impression was that the 
veteran suffered from allergic rhinitis with exacerbations of 
acute sinusitis leading to worsening of asthma. Since he was 
asymptomatic at that time, a CT scan of his sinuses was not 
warranted, however, it was felt that he should continue on 
Claritin and Beconase as preventive measures.

December 1999 VA outpatient treatment notes show treatment 
for mild flare-up of sinusitis felt to be consistent with 
chronic mild sinus congestion. The veteran denied any 
purulent drainage or fever, and was noted to be on Entex LA 
and inhaled nasal steroid, and doing well.

On January 2000 VA examination with C File review, complaints 
were of nasal congestion, purulent discharge and dyspnea at 
rest and on exertion at times.  Sinus problems were 
reportedly worse in the winter time. He reported infection 
and bed rest of 10-15 days occurring 1-3 times a year. 
Examination revealed tenderness to palpation in the maxillary 
and frontal sinuses, no nasal obstruction at the nasal valve 
or further posteriorly, and normal endolarynx, glottis, and 
pharyngeal walls. 

April 2000 notes from the veteran's private physician show 
upper respiratory infection (URI), head congestion, 
pharyngitis, nasal drainage, and cough with intermittent 
yellow phlegm, oropharynx and minimal posterior pharynx 
erythema/nasal mucosal congestion with clear to yellowish 
discharge. It is noted that in light of his asthma, yellow 
phlegm, and wheezing, treatment was with Depo-Medrol, 
Vanceril, and inhalers. Impression was URI, asthma. September 
2000 private treatment notes reflect diagnosis of asthmatic 
bronchitis, treated with inhalers and antibiotics. November 
2000 private notes reflect complaints of occasional nasal 
congestion and shortness of breath, and sinus symptoms, but 
none actively. 

January 2001 private treatment notes reflect an impression of 
asthma. When seen in April 2001, the private physician noted 
no wheezing or unusual nasal symptoms, and some longstanding 
post nasal drip that was chronic. Impression was 
asthma/rhinitis. November 2001 private treatment notes show 
that the oropharynx was benign, and no sinusitis was noted.

VA outpatient ENT treatment notes dated in January 2002 show 
complaints of recurrent sinusitis two or three times a year, 
significant enough to miss work. The veteran was on 
antihistamines and nasal steroid. He reported symptoms 2-3 
times a year significant for yellow to brown nasal drainage, 
nasal obstruction, and bilateral headaches that were in the 
pre-maxillary and periorbital areas. Nasal endoscopy showed 
normal anterior nasal anatomy, and visualization in the 
middle turbinates and part of the uncinate showed no 
significant pathology. Assessment was recurrent acute versus 
chronic sinusitis with improvement with antibiotics, and a 
coronal computed tomography (CT) scan was ordered. 

February 2002 VA outpatient ENT clinic notes show complaints 
of sinusitis lasting at least 10 days or longer and occurring 
1-3 times a year, resolving only on antibiotic therapy. 
Examination revealed bilateral erythematous and dry mucosa; 
septum was midline; and oral cavity showed no posterior nasal 
drip or intraoral lesions. He had some left maxillary sinus 
tenderness to palpation. The examiner noted that CT scan 
showed no surgical sinus disease with normal bony and mucosal 
nasal anatomy. Treatment was continued with Beconase and 
Ocean nasal solutio.

In a November 2002 statement, the veteran asserted that his 
sinusitis occurred several times a year, caused him to be off 
work, required antibiotics for 3 weeks or more, and 
aggravated his asthma, and that 6 times or more per year he 
has encrusted nose blocked up, yellow mucus and sneezing. In 
a February 2003 hearing before a hearing officer at the RO, 
the veteran testified to the effect that he had sinus 
infections about 1-3 times a year characterized by antibiotic 
use, headaches, purulent discharge and crusting.

January 2003 VA outpatient treatment notes reflect that the 
veteran had an ongoing sinus infection since November 2002 
when he was treated with decongestants without relief. 
Antibiotics were administered for 10 days for diagnosis of 
sinusitis.

April 2003 private treatment notes reflect use of Nasonex 
nasal spray, with significant tenderness over the maxillary 
sinuses, more prominent on right than left, with nares 
slightly boggy. Pharynx was clear with no erythema or post-
nasal drainage. Impression included mild sinusitis with 
questionable bronchitis, treated with antibiotics for 10 
days. May 2003 private treatment notes reflect a new 
occurrence of acute sinusitis treated with antibiotics for 14 
days, with improvement noted on May 2003 follow-up 
appointment. 

December 2003 VA outpatient emergency treatment notes reveal 
complaints of sinus tenderness for 2 days with blocked 
sinuses and yellowish drainage, cough, and sore throat. 
Impression was sinusitis treated with antibiotics for 10 
days. Private treatment notes dated in January 2004 reflect 
reports of a prior URI treated at VA with antibiotics. 
Impression was URI with superinfection of the sinuses, with 
treatment with antibiotics for 10 days. March 2004 private 
notes reflect treatment for sinusitis for two weeks with 
nasal drip and cough, and antibiotics for 7 days. 

The veteran underwent VA examination in December 2005, with 
noted claims file review. He reported 6 - 12 episodes of 
nasal blockage with intermittent yellowish discharge with or 
without treatment of oral antibiotics, the last episode of 
sinusitis being 5-6 months prior to the examination. In 
between these episodes, he had runny nose and sneezing in the 
morning, nasal congestion was intermittent at least once a 
week, with worsening in the winter. Medications were Sudafed, 
Claritin, nasal steroids, and Proventil for asthma. 

The examiner concluded that the veteran had allergic rhinitis 
and intermittent acute sinusitis requiring medical 
intervention. Allergic rhinitis was manifested by rhinorrhea, 
nasal congestion, sneezing, and seasonal fluctuations, and 
these symptoms were separate from acute exacerbations of 
sino-nasal symptoms associated with episodes of acute 
sinusitis. The examiner opined that based on his last CT scan 
the veteran did not seem to have any chronic sinusitis.

In numerous statements, and in a September 2006 appellant's 
brief, the veteran and his representative maintain that his 
disability warrants a higher evaluation.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity caused by a given disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the 
various disabilities. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). However, where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's service-connected sinusitis with headaches has 
been rated under Diagnostic Code (DC) 6510. Diagnostic codes 
6510 through 6514 pertain to various types of sinusitis, each 
of which is rated pursuant to a general formula for sinusitis 
set forth in the rating schedule following Diagnostic Code 
6514. This general rating formula for sinusitis applies in 
all circumstances in which VA is to evaluate the severity of 
sinusitis, no matter what the particular diagnosis, and is 
the most appropriate criteria by which to assess any form of 
sinusitis. The Board can identify nothing in the evidence to 
suggest that other diagnostic codes would be more 
appropriate, and the veteran has not requested or suggested 
that other diagnostic codes should be used.

Under the general rating formula for sinusitis a 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician. 38 C.F.R. § 4.97.

The veteran is also service-connected for allergic rhinitis, 
rated as 10 percent disabling under Diagnostic Code (DC) 
6522. A 10 percent rating is provided for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side. 38 C.F.R. § 4.97, DC 6522.

In the present case, the current 10 percent disability rating 
for chronic sinusitis has been in effect since November 1984. 
The VA examiner indicated that based on CT scan, the veteran 
has no chronic sinusitis, but has sinusitis that is acute. 
Under governing regulations, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud, which is certainly not the case here. See 38 C.F.R. § 
3.951(b) (2006).

A longitudinal review of the evidence shows that the 
veteran's sinusitis is essentially manifested by 1-3 
incapacitating episodes (requiring bed rest and treatment by 
a physician) per year, as that term is defined in the 
regulations. See 38 C.F.R. § 4.97. The evidence does not show 
that the incapacitating episodes require prolonged (four to 
six weeks) antibiotic treatment. There have been only two 
incidents of antibiotic treatment of 4-6 weeks - one lasting 
from November 2002 to January 2003, and another from December 
2003 to January 2004. Most of the other episodes required 
antibiotic treatment of far less duration, in effect, 14 days 
or less, and on occasion, no antibiotic treatment at all. In 
one or two instances, the veteran was notably treated for 
asthmatic bronchitis rather than sinusitis. Thus the evidence 
does not show that the veteran has three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment (lasting four to six weeks ) 
as defined in the regulations, to warrant the higher 30 
percent rating for the disability. Nor does the evidence show 
more than six non-incapacitating episodes in any year. 

Although the veteran consistently recites at his examinations 
that he has the severity and frequency of symptoms which 
track criteria for a 30 percent rating, the competent medical 
evidence of record fails to substantiate his claims. 

Additionally, it is important to note that the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided. 38 C.F.R. § 4.14. The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition. See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994). ).

In this regard, the veteran has been service-connected for 
allergic rhinitis, and complaints of contemporaneous 
symptomatology identified as associated with rhinitis (rather 
than sinusitis) such as blocked nostrils, have already been 
compensated under DC 6522 and cannot be considered in the 
rating for sinusitis without pyramiding. Additionally, 
complaints of asthma exacerbated by sinusitis are not for 
consideration herein as asthma is not service-connected.

In addition, the rating for sinusitis contemplates the 
headaches that accompany it.  There is no evidence herein of 
headaches of such nature as to warrant a separate or a higher 
evaluation.  Thus, the 10 percent rating, but no more, is in 
order.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  Although the veteran 
complains of missing work on some occasions, the Board finds 
no reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1). There is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment due to 
sinusitis. There is no evidence of unusual circumstances to 
suggest that the veteran is not adequately compensated for 
the sinusitis disability by the regular schedular rating 
schedule, which already contemplates average impairment of 
earning capacity. 38 C.F.R. § 4.1.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits. 
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating at any time during the period of 
the appeal. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

A rating higher than 10 percent for sinusitis with headaches, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


